Citation Nr: 1203437	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-20 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a left foot/ankle disorder, to include as secondary to a service-connected right ankle disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected right ankle disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was afforded a VA examination in December 2009.  In the examiner's opinion, the Veteran's current low back impairment, bilateral knee disorders, and left foot disorder were less likely than not due to the service-connected right ankle post-traumatic arthritis.  However, the examiner did not address the matter of whether these disabilities were aggravated by the Veteran's service-connected right ankle post-traumatic arthritis.  Nor did he provide an opinion as to whether the Veteran's current bilateral knee disorder, diagnosed as chondromalacia and early degenerative joint disease, is related to his in-service knee complaints.  Of note, an in-service February 1985 Report of Medical History notes a clinical finding of chondromalacia patella left greater than right.  In May 1985, a service treatment record notes the Veteran had left knee pain for six months and injured his knee jumping out of a track vehicle and also had increased pain while playing baseball.  The assessment was weak quadriceps, left.  Later in May 1985, an x-ray of the left knee was normal.  The examiner diagnosed chondromalacia patella.  In view of the foregoing, the December 2009 examination report is not adequate for rating purposes, and this matter must be remanded.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) notice letter sent to the Veteran in January 2007 does not include the criteria for substantiating a service connection claim on a secondary basis.  See 38 C.F.R. § 3.310.  The Veteran should be sent a corrective letter on remand.  Finally, as the case must be remanded for the foregoing reasons, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him about the information and evidence not of record (1) that is necessary to substantiate his claims for service connection for a back disorder, right and left knee disorders, and a left foot/ankle disorder on a secondary basis (see 38 C.F.R. § 3.310); (2) that VA will seek to obtain; and (3) that he is expected to provide.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Baltimore VA Medical Center, dated from August 2007 forward.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests, including x-rays if indicated, should be conducted.

The examiner should identify all current low back, bilateral knee, and left ankle/foot disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder or left knee disorder (including chondromalacia and degenerative joint disease) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should acknowledge the treatment for the Veteran's knees during service and the in-service findings of bilateral chondromalacia and weak quadriceps, left.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder, right knee disorder, left knee disorder, and/or left ankle/foot disorder was either (a) caused by or (b) aggravated by the Veteran's service-connected right ankle post-traumatic arthritis, to include any altered gait associated therewith.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


